        Case 1:19-cv-07157-KPF Document 28 Filed 04/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALTAUNE BROWN,

                           Plaintiff,
                                                      19 Civ. 7157 (KPF)
                    -v.-
                                                     ORDER OF DEFAULT
VYBES KITCHEN INC. and CLEMENT A.                       JUDGMENT
REYNOLDS,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      NOW THEREFORE, this action having been commenced on July 31,

2019 by the filing of the Summons, civil cover sheet and complaint, and a copy

of the same having been served through the Secretary of State on the

Defendants, Vybes Kitchen Inc. and Clement A. Reynolds (“Defendants”), on

September 26, 2019 and September 17, 2019, respectively; and proof of service

having been filed on September 16, 2019 and September 6, 2019, respectively

and the Defendants not having answered the complaint, and the time for

answering the complaint having expired, it is

      ORDERED, ADJUDGED AND DECREED: That the Plaintiff have

judgment against the Defendants, to remove architectural barriers as follows:

         a. Provide an accessible entrance and install a ramp with appropriate

            slope and signage, and/or otherwise provide an accessible and

            properly designated entrance.

         b. Provide signage addressing people with disabilities telling them

            that accessible services are provided.
        Case 1:19-cv-07157-KPF Document 28 Filed 04/17/20 Page 2 of 3



         c. Modify cashier/service counter to be accessible.

         d. Provide a safe and accessible emergency exit.

         e. The injunctive relief provided must be in accordance with city,

             state and federal laws including 28 CFR Part 36, Sec. 36.304

             which provides instructions for the Removal of barriers in existing

             facilities as well as the 2010 ADA Standards for Accessible Design

             which provides minimum requirements for public accommodations

             to become readily accessible and useable by individuals with

             disabilities.

       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant the Plaintiff’s injunctive relief; including an order to alter the Premises to

make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the American with Disabilities Act (“ADA”), the New York

City Human Rights Laws (“NYCHRL”), and the New York State Human Rights

Law (“NYSHRL”), and closing the Premises until the requisite modifications are

completed.

       Further, that the Plaintiff be awarded, not less than one thousand

dollars ($1,000) in compensatory damages based on the Defendant’s violation

of the NYCHRL and the NYSHRL; the Defendant to comply with terms of the

Final Judgment within sixty (60) days of the entry of the judgment; and this

Honorable Court retain jurisdiction relating to the Plaintiff’s attorneys’ fees and

said motion shall be filed within ninety (90) days of entry of this Final

Judgment.
        Case 1:19-cv-07157-KPF Document 28 Filed 04/17/20 Page 3 of 3



          Pursuant to 28 C.F.R. §36.201(b), both the landlord and the tenant

are a public accommodation and have full responsibility for complying with the

ADA requirements. Therefore, Defendants Vybes Kitchen Inc and Clement A.

Reynolds are jointly and severally liable and this order shall be enforceable as

to both Defendants.

      Plaintiff shall serve a copy of this Order on Defendants by April 22, 2020,

by whatever means Plaintiff has previously served Defendants.

      SO ORDERED.

Dated: April 17, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
